Citation Nr: 0501639	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, granting an increased evaluation to 30 percent 
for PTSD.

In May 2004 the veteran presented testimony before the 
undersigned at a video conference hearing conducted between 
the RO and the Board Central Office.  A transcript of that 
hearing is contained  in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Pursuant to the VCAA, VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The veteran was 
afforded a VCAA letter in March 2002, however, further 
development remains to be completed.  

First, under Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004) VA must specifically request that the veteran submit 
all pertinent evidence in his possession.  

Secondly, the veteran testified at his May 2004 hearing that 
anger and interactive difficulties due to his PTSD had caused 
him to lose his job since his last evaluation for PTSD in May 
2002.  Hence, a more recent evaluation of the veteran's 
current psychiatric condition and level of social and 
occupational functioning is in order.  In this respect, a 
social and industrial survey, and an additional VA 
psychiatric examination must be obtained upon remand.  

The veteran also reported having received treatment at the VA 
Medical Center (VAMC) in West Haven, Connecticut, and it does 
not appear that records of recent treatment were requested 
from that facility.  Records from 2002 to the present should 
be requested.  

In February 2002 the veteran submitted an authorization and 
release for records of treatment from 2001 to the present, to 
be obtained from the Norwich Vet Center, Norwich, 
Connecticut, in support his claim.  Records of treatment from 
that facility were produced in March 2002.  As the veteran 
reports attending weekly Vet Center therapy sessions, more 
recent records from that facility may be pertinent to the 
veteran's current level of disability, and so should be 
obtained.  

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded an 
additional VCAA notice letter which 
specifically requests that he submit all 
pertinent evidence he possesses in 
furtherance of his claim.  Any response 
received should be associated with the 
claims folder, and any development 
indicated should be undertaken.

2.  Records from the Norwich Vet Center 
from April 2002 to the present, and all 
medical treatment records from 2002 to 
the present from the West Haven VAMC, 
should be obtained and associated with 
the claims folder.  

3.  Thereafter, the RO should arrange 
for a social and industrial survey.  
The veteran is to be interviewed by a 
social worker at his home to 
ascertain his daily activities, 
interactions and support group, 
hobbies or leisure pursuits, and any 
occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims 
folder and a copy of this remand must 
be made available for review by the 
social worker for the survey.   The 
social worker should also make 
appropriate contacts and inquiries to 
verify the veteran's reported 
activities and contact groups.  The 
social worker should ask any current 
and past employer about the quality 
and reliability of the veteran's 
work, the nature of any missed work, 
reasons for the appellant leaving/ 
being fired from his last employment, 
and the effectiveness of his work 
interactions.

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
address both the nature and extent of 
his PTSD, based on a review of the 
entire record inclusive of any 
additional records and reports obtained, 
and based on any necessary tests and 
interview.  The claims folder, a copy of 
this remand, and a copy of the social 
and industrial survey must be made 
available for review by the examiner for 
the examination.   Any necessary tests 
should be conducted.  To the extent 
possible, objective testing should be 
undertaken to assess the actual, as 
contrasted with reported, symptomatology 
and level of impairment.  Other 
environmental and physiological factors 
should be differentiated from the 
veteran's impairment due to his PTSD.  
The social and industrial survey should 
be referred to as a basis of assessing 
actual current interactions and 
functioning. 

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed claim.  The 
RO should issue an appropriate notice 
of that rating action.  If any benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


